Citation Nr: 0501318	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
postoperative left ulnar neuropathy, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The postoperative left ulnar neuropathy is characterized 
by decreased pain sensation in the fourth and fifth digits 
five and mild weakness in the left hand muscles, which is 
productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative left ulnar neuropathy, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 1998 rating decision, a February 
1999 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in March 2001 and June 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in March 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, the RO issued a rating 
decision in August 1998.  In March 2001, the RO provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in October 2001 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in June 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Factual Background

Upon, discharge from service, the veteran was granted service 
connection by means of an August 1973 rating decision for 
left ulnar neuropathy, postoperative, minor.  A 10 percent 
disability evaluation was assigned.  The veteran did not 
submit a notice of disagreement with the August 1973 rating 
decision.  The veteran submitted a claim for an increased 
disability rating in January 1978.  Following a June 1978 VA 
examination, a July 1978 rating decision increased the 
veteran's disability rating to 20 percent disabling.  The 
veteran did not submit a notice of disagreement with the July 
1978 rating decision.  

The veteran again submitted a claim for an increased 
disability rating in February 1986.  Following a January 1987 
VA examination, a March 1987 rating decision continued the 20 
percent disability rating.  The veteran presented a timely 
notice of disagreement and perfected his appeal in June 1987.  
The matter was certified to the Board and an October 1987 
Board decision held that the criteria for an evaluation in 
excess of 20 percent for postoperative left ulnar neuropathy 
had not been met.  

An additional claim for an increased disability rating was 
presented in July 1996.  A February 1997 rating decision 
continued the 20 percent disability evaluation for the 
veteran's service connected left ulnar neuropathy.  The 
veteran did not present a notice of disagreement with the 
February 1997 rating decision.

In November 1997, the veteran presented an additional claim 
for an increased disability rating and for a temporary 100 
percent disability rating for hospitalizations.  An August 
1998 rating decision denied entitlement to a total evaluation 
because of treatment for a service-connected condition 
because the claim was not received within one year of the 
surgery.  The August 1998 rating decision also continued the 
20 percent disability rating for the ulnar nerve injury 
because severe losses were not present.  The veteran 
presented a notice of disagreement and perfected his appeal 
in February 1999.  A September 1999 rating decision assigned 
an evaluation of 100 percent from June 10, 1999 to September 
1, 1999 based on surgical and other treatment necessitating 
convalescence.  Following September 1, 1999 the 20 percent 
disability evaluation was continued.  The Board remanded the 
matter in August 2000.  A February 2001 rating decision 
continued the 20 percent disability evaluation for left ulnar 
neuropathy, post operative.  The issue was certified to the 
Board and in December 2003 the Board remanded the matter.

The veteran also submitted a claim for a separate rating for 
his left elbow disability in February 1999 under Code 5211.  
A March 1999 rating decision denied service connection for 
malunion of the left ulna, (claimed as painful motion of the 
left elbow under diagnostic code 5211), because there was no 
evidence of a separate condition and the veteran's complaints 
of loss of motion and painful motion of the left elbow were 
contemplated in his evaluation of left ulnar neuropathy. 
However, a February 2001 rating decision granted service 
connection for residuals, left elbow fracture, and assigned 
an 10 percent disability evaluation effective November 3, 
2000.  A March 2003 Board decision granted an earlier 
effective date of July 8, 1998 for the grant of service 
connection for residuals of a left elbow fracture.

Evidence

The veteran reported for a July 1998 VA peripheral nerves 
examination.  The veteran reported daily constant pain in the 
ulnar nerve distribution; difficulty stretching; and 
stiffness, which increases throughout the day.  The examiner 
noted a 19.5-centimeter scar along the left elbow, which was 
approximately 1centimeter wide.  The right elbow had full 
extension; however, the left elbow lacked 20 degrees of 
extension.  There was full flexion of both elbows, with 
intact pronation and supination.  Passive extension and 
flexion of the wrist was intact, although the veteran did 
experience pain in the left elbow with active extension and 
flexion of the left wrist.  The left side did exhibit 
decreased grip strength.  There was decreased sensation to 
pinprick over the ulnar nerve distribution of his left hand.  
The diagnosis was left ulnar nerve compression.

The veteran underwent ulnar nerve surgery on June 10, 1999.  
The veteran was discharged from occupational therapy in 
August 1999.  The veteran's neuro status of the upper 
extremity was grossly intact except for impaired light 
touch/sharp/dull ulnar border of left hand and absent light 
touch impaired sharp/dull left fifth digit.  

The veteran underwent a November 2000 VA peripheral nerves 
examination.  Motor examination revealed fifth lumbrical of 5 
on the right and 4+ on the left.  Interosseus were five 
bilaterally.  The abductor digiti minimi was 5 on the right 
and 4+ on the left.  The abductor pollicis brevis was 5 
bilaterally.  Wrist extension and flexion were 5 bilaterally.  
Deltoid, triceps, and biceps were 5 bilaterally.  The first 
dorsal interosseous was 5 on the right and 4+ on the left.  
Sensory examination showed decreased pain sensation in digit 
five on the left and splitting digit four on the left.  The 
diagnoses were left ulnar neuropathy, with sensory deficit in 
digits four and five of the left hand and mild weakness in 
the left hand muscles innervated by the left ulnar nerve, 
with mild atrophy in the left hypothenar imminence.  The 
examiner did note that there has been progressive worsening 
of the left ulnar neuropathy, as evidenced by comparing a May 
1999 EMG to one from 1972.  

The veteran testified at an October 2002 Board 
videoconference hearting.  He reported constant pain around 
the nerve and rated it between 7 and 8 out of 10.  He loses 
complete feeling in his fingers at times; and the last two 
digits of his hand are constantly cold.  He also has 
difficulty gripping objects and he has significant weakness.  
Following the hearing, the veteran underwent a November 2002 
surgery for left ulnar entrapment.  

The veteran submitted for an additional VA peripheral nerves 
examination in April 2004.  Nerve conduction studies revealed 
left median sensory and median motor of 4; velocity of 50.2; 
and F wave 31.8. They also revealed left ulnar and sensory of 
4.7; left ulnar motor of 3.9; velocity below elbow of 50.4; 
velocity above elbow 48.6; and F wave of 31.2.  An EMG was 
performed and it revealed normal insertional resting and 
exertional potentials of the key muscle groups of the left 
upper extremity and paraspinal muscles.  The examiner's 
impression was that there was clinical and electrodiagnostic 
evidence consistent with a left ulnar neuropathy at the left 
elbow and clinical and electrodiagnostic evidence consistent 
with mild bilateral carpal tunnel syndrome.  

The veteran also underwent a May 2004 VA scars examination.  
The scar measure 19 centimeters; it was not painful; it was 
stable and it did not adhere to underlying tissue.  It was 
slightly rough in texture and was slightly depressed in some 
areas.  It was superficial and not deep.  There was no 
inflammation, edema or keloid formation.  It was slightly 
reddish.  There was no induration or inflexibility; or 
limitation of motion.  The scar had no effect on the 
veteran's ordinary activity and current retirement or on his 
previous employment.  The primary pain comes from stretching 
the ulnar nerve.  There was no current poor nourishment, 
ulcerations, tenderness, pain or frequent loss of skin cover.  

Additionally, the veteran underwent a May 2004 VA joints 
examination.  The veteran reported paresthesia and numbness 
in the ulnar aspect of the fourth digit and in the entire 
fifth digit.  There was also intermittent electrical shock 
pain along the ulnar distribution.  There was a low grade 4-
5/10 pain along  the ulnar nerve in the medial elbow.  When 
there is neuropathic electrical shock pain, the pain level 
reaches 9-10/10 level.  This happens about once a week and 
last one to five minutes.  The neuropathic pain occurs 
spontaneously without any aggravating event.  The examiner 
noted that the veteran is right handed, therefore the left 
elbow and the ulnar neuropathy do not affect too much of his 
daily activates.  The examiner's diagnosis was status post 
multiple traumatic left ulnar nerve surgeries resulting in 
flexion ankylosis and radial deviation.  




Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left hand disability is currently evaluated as 
20 percent disabling for moderate incomplete paralysis under 
Diagnostic Code 8516.  Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve, 
including manifestations in the ring finger and little 
finger.  Moderate incomplete paralysis warrants a rating of 
20 percent, while severe incomplete paralysis is assigned a 
30 percent rating for the minor extremity.  It is noted that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Under this code, a maximum evaluation of 50 percent is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  Since the veteran 
is right-hand dominant, his disability is rated as impairment 
of the minor upper extremity.

During the course of this appeal, the veteran was afforded VA 
examinations in July 1998, November 2000, April 2004 and May 
2004.  None of these physicians diagnosed him as having 
severe incomplete paralysis of the ulnar nerve of the minor 
upper extremity.  The July 1998 examiner noted decreased grip 
strength and decreased sensation to pinprick.  The November 
2000 examiner diagnosed the veteran with left ulnar 
neuropathy with sensory deficit in digits four and five of 
the left hand and mild weakness in the left hand muscles 
innervated by the left ulnar nerve, with mild atrophy in the 
left hypothenar imminence.  The Board notes that at the time 
of November 200 examination the veteran's motor strength and 
abductor digiti minimi were 4+ out of 5; left ulnar and 
sensory of 4.7; and left ulnar motor of 3.9.  In April 2004, 
nerve conduction studies revealed left median sensory and 
median motor of 4.  The Board also notes that the EMG 
revealed normal insertional resting and exertional potentials 
of the key muscle groups of the left upper extremity and 
paraspinal muscles.   Under these circumstances, it can not 
be concluded the disability picture at issue reflects more 
than moderate incomplete paralysis.  The Board also notes 
that any loss of range of motion of the elbow is addressed in 
the veteran's service connected left elbow disability rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased disability rating for 
veteran's service connected postoperative left ulnar 
neuropathy is denied.  38 C.F.R. § 4.3.




ORDER


An increased disability rating for postoperative left ulnar 
neuropathy, in excess of 20 percent, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


